Citation Nr: 1435487	
Decision Date: 08/08/14    Archive Date: 08/20/14

DOCKET NO.  12-08 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in St. Paul, Minnesota



THE ISSUE

Entitlement to service connection for Parkinson's disease, to include as due to in-service herbicide exposure.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1966 to September 1969 with service in Okinawa, Japan, from November 1967 to May 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision. 

A review of the Virtual VA paperless claims processing system reveals documents that are either duplicative of the evidence of record or are not pertinent to the present appeal, with the exception of the July 2014 Appellate Brief.  A review of the Veterans Benefits Management System (VBMS) reveals no documents.


FINDINGS OF FACT

1.  The Veteran is now shown to have served in the Republic of Vietnam or other wise to have been exposed to herbicides while on active duty.

2.  The Veteran is not shown to have manifested by complaints or findings referable to Parkinson's disease in service or for many years thereafter.  

3.  The currently demonstrated Parkinson's disease is not shown to be due to due to claimed herbicide exposure during service or another event or incident of the Veteran's period of active service.  


CONCLUSION OF LAW

The Veteran's disability manifested by Parkinson's disease is not due to disease or injury that was incurred in or aggravated by active service; nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

This notice must be provided prior to an initial unfavorable decision on a claim by the Agency of Original Jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States. Court of Appeals for Veterans Claims (Court) held that notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) includes notice that a disability rating and an effective date for the award of benefits will be assigned if the claim is granted. 

In the present case, the letter sent to the Veteran in December 2010 fully addressed all notice elements required by Pelegrini v. Principi, 18 Vet. App. 112 (2004) and Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

VA also has a duty to assist the Veteran in the development of the claim which includes assisting the Veteran in the procurement of service treatment records (STRs), pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Here, the record includes the Veteran's STRs, service personnel records, responses from the National Personnel Records Center (NPRC), private medical records, Social Security Administration (SSA) records, and lay statements by the Veteran and his wife. 

While the Veteran was afforded a VA examination in February 2011, a VA examination to determine the etiology of his Parkinson's disease has not been undertaken in this case.  The Board finds that such an examination is not necessary to render a decision under the circumstances of this case.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. 
§ 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).

Under McLendon, in disability compensation claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA Secretary to make a decision on the claim.  Id.  

A VA examination under the standards of McLendon is not warranted in this case.  There is no evidence establishing that a disease or injury (e.g., Parkinson's disease) occurred in service or that such had manifested during the applicable presumptive period, nor is there any indication that the Veteran's disability is associated with an event in service.  

Moreover, as will be discussed, the Veteran's own private doctor in November 2010 opined that his Parkinson's disease was not related to service.  

Thus, the Board finds that referral of this claim for an examination to obtain a medical opinion under the circumstances here presented would be a useless act.  The duty to assist is not invoked, even under McLendon, as here the evidence fails the McLendon analysis.  

There is no evidence of an event, injury, or disease occurred in service or that otherwise indicates a possible relationship to service.  Since "no reasonable possibility exists that such assistance would aid in substantiating the claims," a remand for further development is not warranted.  38 U.S.C.A. § 5103A(a)(2).

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA.  The Veteran was an active participant in the claims process by providing evidence and argument.  

Therefore, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any defect in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to have caused injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such defect is harmless and does not prohibit consideration of this matter on the merits.  See Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004).

The Veteran and his representative have not identified any other outstanding evidence which has yet to be obtained.  Accordingly, the Board finds that all necessary development has been accomplished and no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of his claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Legal Criteria

Service connection will be granted if it is shown that a veteran has a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty in the active military, naval or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Generally, to prove service connection, the record must contain evidence concerning:  (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the current disability and a disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

In certain cases, competent lay evidence may demonstrate the presence of any of these elements. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service.  38 C.F.R. § 3.303(d). 

Several alternative paths to service connection exist for certain chronic diseases identified in 38 C.F.R. § 3.309(a), such as Parkinson's disease.  Service connection may be awarded if a chronic disease manifests itself and is identified as such in service, or within the presumptive period under 38 C.F.R. § 3.307, and the veteran presently has the same condition, unless the condition is clearly attributable to intercurrent causes.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309; see Walker v. Shinseki, 708 F.3d 1331, 1336 (Fed. Cir. 2013) (finding that "§ 3.303(b) is constrained by § 3.309(a), regardless of the point in time when a veteran's chronic disease is either shown or noted, in that the regulation is only available to establish service connection for the specific chronic diseases listed in §3.309(a)").  If, however, a chronic disease is noted during service but is either not chronic or the diagnosis could be questioned, then a showing of continuity of related symptomatology after discharge is required in order to grant service connection.  38 C.F.R. § 3.303(b); Walker, 708 F.3d at 1336. 

For purposes of establishing service connection for a disability resulting from exposure to a herbicide agent (including Agent Orange), a veteran who, during active military, naval, or air service, served in the Republic of Vietnam between January 1962 and May 1975, shall be presumed to have been exposed during such service to a herbicide agent, absent affirmative evidence to the contrary demonstrating that the veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116(f) (West 2002).  

"Service in the Republic of Vietnam" means actual service in-country in Vietnam from January 9, 1962, to May 7, 1975, and includes service in the waters offshore, or service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii); See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008) (VA's requirement that a veteran must have "stepped foot" on landmass of Vietnam or the inland waters of Vietnam for agent orange/herbicide exposure presumption is a valid interpretation of the statute).

When a veteran was exposed to an herbicide agent during active military, naval, 
or air service, certain diseases, including Parkinson's disease, shall be service- connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. 
§ 3.309(e).  

To be service connected under this presumption, the Parkinson's disease, shall have become manifest to a degree of 10 percent or more any time after service. 38 C.F.R. § 3.307(a)(6)(ii).



Presumptive Service Connection

In the present case, the Veteran is show to have a diagnosis of Parkinson's disease, one of the diseases presumed to be linked to herbicides.  The Veteran reports that he "served in Okinawa from November 1967 to May 1969.  During that time [he] worked as a mechanic on vehicles that had just been returned from Vietnam.  These vehicles were not cleaned or void of chemicals from Vietnam.  [He] also had to go through scrap yards to find parts that we needed in order to repair equipment."  See January 2012 Notice of Disagreement.  The Veteran also alleges that Agent Orange was used to control foliage around the scrap yards.  See Id.

In December 2010, the RO requested that the NPRC furnish any documents showing herbicide exposure in service.  The NPRC responded and indicated that there were "no records of exposure to herbicide" during the Veteran's service in Japan.  

Subsequently, in a memorandum dated, January 27, 2011, the RO outlined the procedure it undertook to verify herbicide exposure, "[a]ll procedures to obtain this information from the veterans have been properly followed.  Evidence of written efforts to obtain this information is in the file.  All efforts to obtain the needed information have been exhausted, and any further attempts would be futile."  

The Veteran's sole overseas service, as indicated in his service personnel records and by his own admission, was in Japan.  There is no regulatory presumption that grants herbicide exposure to Vietnam era veterans serving in Japan.  The memorandum went on to conclude that, "[t]he [V]eteran's personnel records [did] confirm he was stationed in Okinawa and worked as a vehicle repairman, however, the evidence of record still [did] not confirm exposure to herbicides, nor [were] we able to concede exposure."  

The Board recognizes that the Veteran is competent to describe things of which he has personal knowledge.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (recognizing that lay testimony is "competent" if it discusses matters that the witness has actually observed or sensed and is within his "personal knowledge").  In February 2012, 

the Veteran submitted an article dated July 8, 2007, from Marine Corps Times, which posited that herbicides might have been used in Okinawa.  The article concludes by quoting Kunitoshi Sakuir, president of Okinawa University who specializes in environmental engineering, "The Okinawa government [did] not know whether Agent Orange was used in the base."  

However, given the weight of the evidence and the speculative nature of the article, the Veteran's submission from Marine Corps Times does not provide a basis for establishing that the Veteran was exposed to herbicides in Okinawa.  As aforementioned, the NPRC response and the service personnel records show that the Veteran was not exposed to herbicides.  

In sum, the record does not show that the Veteran served in the Republic of Vietnam or was exposed to herbicides while serving in Okinawa.  As noted, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has clearly held that VA's requirement that a claimant must have been present within the land borders of Vietnam at some point in the course of duty in order to be entitled to a presumption of herbicide exposure and service connection for diseases associated with that exposure constitutes a permissible interpretation of 38 U.S.C.A. 
§ 1116(a)(1) and 38 C.F.R. § 3.307(a)(6)(iii).  Haas, 525 F.3d at 1193-95.  

Accordingly, despite the Veteran's contentions regarding his alleged exposure to herbicide agents in service, he may not be presumed to have been exposed to herbicide agents as a result of his service, and is therefore not entitled to service connection for Parkinson's disease on this basis.


Direct Service Connection

When a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a another basis.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  As such, the Board will adjudicate the claim on a theory of direct entitlement to service connection. 

To prove service connection on a direct basis for a disease due to herbicide exposure the Veteran needs to show (1) a current disability (2) actual proof of in-service herbicide exposure and (3) a nexus linking the current disability to the exposure to herbicides.

In the present case, the Veteran has a diagnosis of Parkinson's disease.  See November 2005 Private Treatment Records.  The remaining questions are whether there is evidence of an in-service occurrence of an injury or disease and competent evidence of a nexus between the current disability and the in-service disease or injury.

The Veteran has not contended, nor does record show that he served in combat or the provisions of 38 U.S.C.A. § 1154 (b)(West 2002) are for application in this case.

Furthermore, the Veteran has not contended that his Parkinson's disease was diagnosed during service and the probative evidence does not link Parkinson's disease to any event in service.  The Veteran's November 1966 enlistment examination indicates normal neurologic function and the August 1969 separation examination also indicates normal neurologic function.  Additionally, there are no complaints of Parkinson's disease or associated symptoms in the STRs.

In November 2010, the Veteran's private physician, Dr. B. provided an opinion regarding the etiological relationship between the Veteran's service and his Parkinson's disease.  

Dr. B. reported that the Veteran requested that she write a letter that stated his Parkinson's disease was due to Agent Orange exposure.  The doctor indicated that "he was actually never exposed to Agent Orange although some of the trucks he worked on were in an area where this was released.  I told him I really did not think there was any relationship to this."  

Dr. B. explained that there was no scientific evidence to support the conclusion that the Veteran's Parkinson's disease was due to his exposure to trucks that, he claimed, were in an area where Agent Orange was released.  Dr. B was the Veteran's neurologist.  See February 2011 Veteran Statement.  

The Board finds Dr. B.'s opinion to be highly probative as it was based on medical principles and applied to the facts of the case.  Nieves Rodriguez v. Peake, 22 Vet. App. 295 (2008).  It is uncontroverted by the other competent evidence of record.

As the Veteran has a diagnosis of Parkinson's disease, which is one of the listed chronic diseases, the Board carefully considered whether service connection was warranted under 38 C.F.R. § 3.303(b) or on a presumptive basis.  

As explained by the Court in Walker, there are two ways to establish service connection for a chronic disease.  In this case, the Veteran was not diagnosed with Parkinson's disease during service.  Furthermore, he did not have characteristic manifestations of the disease process during service and Parkinson's disease was not noted during service.  In fact, at separation the neurologic system was described as normal.  

As such, the facts establish that Parkinson's disease did not manifest during service.  In fact, private medical records indicate that the Veteran began exhibiting "Parkinson features" in November 2005.  

Additionally the Veteran admits that the onset of his Parkinson's was in 2004.  See November 2010 Statement.  In December 2010, the Veteran's wife, who is a nurse, submitted a statement which outlines the onset of symptoms in 2005, "[i]t was like suddenly he was starting to move in slow motion and shuffled his feet."  Thus, the evidence illustrates that the Veteran's Parkinson's disease did not manifest to a compensable degree within one year of his separation from service.  

There is also no evidence of continuity of symptomatology.  In this case, the earliest reference to a diagnosis of Parkinson's disease is from the November 2005 private physician's statement indicating that the Veteran was manifesting "Parkinson features," reflecting a gap of over 40 years since service.  Evidence of a prolonged period without medical complaint, and the amount of time that elapsed since military service, can be considered as some evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). 

The Board notes at the outset that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Layno 6 Vet. App at 469-70.  

It is well settled that "'lay evidence is one type of evidence that must be considered' and that 'competent lay evidence can be sufficient in and of itself.'"  King v. Shinseki, 700 F.3d 1339, 1344 (Fed. Cir. 2012) (quoting Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006)); Davidson 581 F.3d at 1315 (rejecting the view that "competent medical evidence is required. [when] the determinative issue involves either medical etiology or a medical diagnosis.").  

When considering evidence supporting a service connection claim, the Board must consider, on a case-by-case basis, the competence and sufficiency of lay evidence offered to support a finding of service connection.  Davidson, 581 F.3d at 1316 (reiterating that "'[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'" (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)); Kahana v. Shinseki, 24 Vet. App. 428, 433, n.4 (2011).  

The aforementioned are three Jandreau exceptions where a layperson is deemed competent to establish a diagnosis/etiology, and none of those apply in this case.

The Board in considering the lay and medical evidence of record determines that the evidence shows no positive nexus between the Veteran's Parkinson's disease and any event or incident of his service.  The Veteran submitted statements in November 2010, December 2010, and February 2011 that describe the onset of his Parkinson's disease and his belief that his service in Okinawa, Japan, caused the Parkinson's disease.  

To the extent that the Veteran is asserting a connection between his Parkinson's disease and an event in service, his opinion is not competent because this is not the type of medical question that can be addressed with lay evidence.  As this involves the medical etiology of Parkinson's disease as it relates to an in-service event, this is the type of medical question as to which the Court has held lay statements are not competent.  See Jandreau 492 F.3d at 1377 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer"); Kahana 24 Vet. App. at 433 (noting impropriety of the Board categorically discounting lay testimony and requiring the Board to determine, on a case by case basis, whether a veteran's particular disability is the type of disability for which lay evidence is competent).  

As the Veteran is not competent to opine on the etiology of his Parkinson's disease the determination of whether his statements are credible is not reached.

While the Board has carefully reviewed the record in depth, it has been unable to identify a basis upon which service connection may be granted.  Given the evidence of record, service connection for Parkinson's disease must be denied.  

As such, the preponderance of the evidence is against the Veteran's claim for service connection.  Because the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Service connection for Parkinson's disease, to include as secondary to herbicides exposure is denied.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
 Board of Veterans' Appeals



Department of Veterans Affairs


